      Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


 UNITED STATES OF AMERICA                  §
                                           §
 v.                                        §         Criminal No. 4:21-cr-00009
                                           §
 ROBERT T. BROCKMAN                        §



           DEFENDANT ROBERT T. BROCKMAN’S MOTION FOR A
                 PRETRIAL CONFERENCE PURSUANT TO
            THE CLASSIFIED INFORMATION PROCEDURES ACT

       The defense has learned of the probable existence of classified information

concerning the government’s prosecution of Mr. Brockman including, but not limited to,

exculpatory material that the government must disclose pursuant to Brady v. Maryland,

373 U.S. 83 (1963).     This exculpatory material should be disclosed to the defense

“reasonably promptly after it is discovered.” U.S. Dep’t of Justice, Justice Manual, § 9-

5.001(D)(1). To address this issue, Mr. Brockman requests that the Court schedule a

conference pursuant to Section 2 of the Classified Information Procedures Act (“CIPA”).

18 U.S.C. App. 3 § 2. The government does not object to the request for a conference.

       CIPA § 2 provides:

       At any time after the filing of the indictment or information, any party may
       move for a pretrial conference to consider matters relating to classified
       information that may arise in connection with the prosecution. Following
       such motion, or on its own motion, the court shall promptly hold a pretrial
       conference . . . . [A]t the pretrial conference, the court may consider any
       matters which relate to classified information or which may promote a fair
       and expeditious trial.



                                           -1-
      Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 2 of 11




18 U.S.C. App. 3 § 2.

        Matters involving classified information can often be time-consuming and complex,

potentially requiring background checks, security clearances, interagency coordination,

use authority, declassification requests, special handling of documents, and substantial

litigation. See, e.g., U.S. Dep’t of Justice, Justice Manual § 9-90.200; 18 U.S.C. App. 3

§ 1 et. seq. To avoid unnecessary delay or surprise, the defense promptly raised the

classification issues with the government. The prosecution team acknowledged that they

were working with DOJ’s National Security Division (“NSD”) on these issues, thereby

implicitly confirming the existence of classified information in this case. 1 Yet to the

defense’s knowledge, the government has not notified the Court of the existence of the

classified information, nor has it provided more than the most perfunctory response to the

defense.

        Although the defense contends that Mr. Brockman is not presently competent to

assist in his own defense—and the Court will conduct a competency hearing in this matter

later this year—defense counsel have a professional obligation to nevertheless prepare this

case for trial in the event Mr. Brockman is deemed competent. Accordingly, Defendant

requests that the Court schedule a hearing pursuant to CIPA § 2 to address the requisite

next steps on these important issues.




        1
           NSD “has primary responsibility to assist all Departmental officials and USAOs on all matters related to
national security, including approval of requests for production of preexisting classified information in connection
with an anticipated or ongoing criminal prosecution.” U.S. Dep’t of Justice, Justice Manual § 9-90.200.



                                                       -2-
      Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 3 of 11




         A.          Public Reporting Suggests there Is Classified Brady Material in this Case

         On February 3, 2021, Bloomberg News published an extensively-sourced article

titled “How Billionaire Robert Smith Avoided Indictment in Multimillion-Dollar Tax

Case” (“Bloomberg Article”). 2 Robert Smith is central to the government’s investigation

and prosecution of Mr. Brockman. Smith, a multi-billionaire, is the founder and Chief

Executive Officer of the private-equity firm Vista Equity Partners (“Vista”). Smith is

Individual Two in the indictment in this case. See Indictment ¶¶ 8, 34, 36, 57, 94, ECF No.

2. Vista, together with one of its funds, Vista Equity Fund II, are referenced more than 90

times in the indictment. See Indictment, ECF No. 2. Defense counsel understands that the

government’s investigation and prosecution of Mr. Brockman directly flowed from its

investigation of Smith. 3

         DOJ’s investigation of Smith concerned his involvement “from 2000 through 2015

in an illegal scheme to conceal income and evade millions in taxes by using an offshore

trust structure and offshore bank accounts.” 4 The Bloomberg Article described “[a] schism

between tax prosecutors and national security officials” concerning the government’s case

against Smith. 5 The national security officials reportedly objected to any indictment of



         2
           N. Weinberg and D. Voreacos, Bloomberg, How Billionaire Robert Smith Avoided Indictment in
Multimillion-Dollar Tax Case, Feb. 3, 2021, available at https://www.bloomberg.com/news/features/2021-02-
03/how-billionaire-robert-smith-avoided-indictment-in-multimillion-dollar-tax-case. Ex. A to the Declaration of
James P. Loonam (hereinafter “Loonam Decl.”). The article is “based on interviews with a dozen people involved in
the negotiations or briefed on them.” Id. at 1. Indeed, the Bloomberg reporters state that they were given access to at
least one email on this matter from then-Acting-Assistant Attorney General of the Tax Division, Richard Zuckerman,
to Smith’s lawyers. Id. at 2, 3.
         3
             Id. at 5-6.
         4
             Loonam Decl. Ex. B at 1.
         5
             Loonam Decl. Ex. A at 2.



                                                        -3-
     Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 4 of 11




Smith because of his “connection to a national security matter.” 6 The matter was deemed

sufficiently important to require the intervention of then-Assistant Attorney General for

NSD, John Demers, and ultimately then-Attorney General William Barr. 7 The article

describes how Smith’s lawyers were given direct access to DOJ leadership, including then-

Attorney General Barr (who, as the article noted, “worked before going to the Justice

Department” at one of the law firms representing Smith in the criminal investigation, the

firm which “Vista had long counted on . . . as its main legal advisor”). 8

       According to the Bloomberg Article, then-Attorney General Barr “intervened to

settle the dispute,” directing the Tax Division to enter into a non-prosecution agreement

with Smith on the condition that Smith “cooperate against Brockman and pay a hefty

penalty.” 9 According to the Bloomberg Article, “[l]ate in the game, facing an imminent

indictment, Smith agreed to cooperate against Brockman” and thereby secured his “stay-

out-of-jail card.” 10 Smith received a non-prosecution agreement from DOJ and he remains

a control person at Vista’s SEC-registered investment adviser, despite admitting to having

committed more than $40 million in tax fraud over a decade. 11

       This information is significant for the instant case. Both (a) the information

concerning Smith’s dealings with the intelligence community, and (b) the internal DOJ



       6
           Id. at 2-5.
       7
           Id. at 3.
       8
           Id. at 1, 3.
       9
           Id. at 2, 3.
       10
            Id. at 2.
       11
            Loonam Decl. Ex. B at 1; Ex. C at 1.



                                                   -4-
     Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 5 of 11




communications concerning the resolution of Smith’s case, are exculpatory material for

Mr. Brockman. Based on the Bloomberg Article, it appears the intelligence community

had a motive to protect Smith and his involvement in a national security matter. The means

to offer this protection was to shift culpability from Smith to Mr. Brockman, which former

Attorney General Barr facilitated by agreeing to offer his former-firm’s client, Smith, a

non-prosecution agreement in exchange for Smith’s “cooperation” against Mr.

Brockman. 12 In addition, the classified material may contain statements by Smith that are

inconsistent with the government’s theory or evidence.          Thus, the documents and

communications described in the Bloomberg Article trigger the government’s Brady

obligations. Moreover, the active involvement of NSD in the resolution of Smith’s tax

case, and Smith’s reported involvement in a national security matter, provide a reliable

basis to believe that there is discovery material in the files of the U.S. intelligence

community.

       B.         The Government’s Response to Date

       On February 9, 2021, the defense notified the government of the potential existence

of classified material in this case. After explaining the nature of the material, the defense

wrote the government the following:

       We ask you to confirm that you have, or will, take all steps necessary to
       gather and preserve (1) all communications and notes of communications
       between Smith’s lawyers and DOJ, including, but not limited to, the files
       (electronic and hardcopy) of former Attorney General Barr, former Assistant
       Attorney General Zuckerman and former Assistant Attorney General Demers;
       and (2) all internal DOJ communications and notes of communications
       regarding Smith’s case, including, but not limited to, files (electronic and

       12
            Loonam Decl. Ex. A at 2.



                                            -5-
     Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 6 of 11




       hardcopy) of NSD personnel and DOJ’s front office . . . . We ask you to
       confirm that you have conducted, or will conduct, a search of the intelligence
       community’s files for such material. We further request that you have, or
       will, take all steps necessary to collect and preserve all communications and
       notes of communications between Smith or his lawyers and Smith’s contacts
       in the intelligence community regarding Mr. Brockman, Vista Equity
       Partners, and any other subject matter related to DOJ’s tax investigation.

       We believe the government must review these files and disclose all
       discoverable information contained therein to comply with the government’s
       various discovery obligations under the Federal Rules of Criminal Procedure,
       Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S.
       150 (1972), and the Jenks Act, 18 U.S.C. § 3500. Please promptly notify us
       if you disagree. We recognize that much of this material may be classified.
       Please note that members of Mr. Brockman’s defense team have previously
       held TS-SCI clearances. In addition, we should discuss dates to schedule a
       CIPA § 2 conference in this matter. See 18 U.S.C. App. 3, § 2.

Loonam Decl. Ex. D at 2-3.

       In its response the following day, February 10, 2021, the government characterized

its obligations as arising under Giglio, rather than Brady, noted that it was working with

NSD on the issue, and said without explanation that “some of the information in the article

you attached to your letter is not accurate.” Loonam Decl. Ex. E at 1.

       By letter dated February 25, 2021, the defense responded to make clear that the

classified information was Brady material in addition to Giglio material. Loonam Decl.

Ex. F at 2. As set out in that letter, the defense explained that pursuant to recent case law,

the trial team, not NSD, was required to review the classified information regarding

Smith’s dealings with the intelligence community. See, e.g., United States v. Stillwell, 986

F.3d 196 (2d Cir. 2021) (finding the Narcotic and Dangerous Drug Section could not

relieve the U.S. Attorney’s Office for the Southern District of New York of its Brady

obligations); United States v. Nejad, 487 F. Supp. 3d 206, 2020 WL 5549931, at *5-6


                                            -6-
     Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 7 of 11




(S.D.N.Y. Sept. 16, 2020) (vacating convictions after trial after myriad disclosure

violations including government’s failure to review and disclose classified files). The

defense summarized:

       We seek to resolve these disclosure issues well in advance of trial and avoid
       the unfortunate missteps that have occurred in other recent white-collar cases.
       See, e.g., United States v. Nejad, --- F.Supp.3d ---- , 2021 WL 681427, *4
       (S.D.N.Y. Feb 22, 2021) (prosecutors purportedly failed to recognize
       exculpatory nature of document disclosed midtrial); see also United States v.
       Fisher, 106 F.3d 622, 634-35 (5th Cir. 1997) (Brady violation where
       government failed to disclose interview with individual not called as a
       witness that undermined the credibility of a key government witness)
       (abrogated on other grounds); B. Green and E. Yaroshefsky, Prosecutorial
       Accountability 2.0, 92 NOTRE DAME L. REV. 51 (2016). To this end, we
       request that the government respond to our outstanding specific questions so
       we may discern and narrow the issues that require the Court’s attention.

Loonam Decl. Ex. F at 3.

       The government perfunctorily responded by email that same day with a boilerplate

statement that “to the extent that any material is discoverable it will be provided in

accordance with applicable Department of Justice policy and procedures.” Loonam Decl.

Ex. G at 1.

       In the ensuing two months, the government has seemingly ignored its obligations to

address the potential presence of classified information in this case: the government has

not disclosed the exculpatory information and has taken no steps to obtain security

clearances for defense counsel to view the exculpatory information, nor to our knowledge

has the government notified the Court of the existence of the classified information.

Loonam Decl. ¶ 9.




                                            -7-
      Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 8 of 11




        The government cannot ignore its current obligations by contending that the

materials may be subject to Giglio rather than Brady. Moreover, the government cannot

dispute that it has an affirmative obligation to disclose impeachment material for Smith if

at trial the government intends to either (a) call Smith as a witness, or (b) attempt to admit

any of Smith’s out-of-court statements through another witness or exhibit. See Giglio v.

United States, 405 U.S. 150 (1972); Fed. R. Evid. 806. To meet this obligation, the

existence of classified impeachment material must be addressed promptly, as the need to

handle classified material for Giglio compliance equally implicates the same time-

consuming and complex requirements as the disclosure of Brady material.

        The government’s own guidance succinctly summarizes the government’s

obligations to this Court and to the defense:

        Assuming that the IC [intelligence community] had no active involvement in
        the criminal investigation, when must the IC files nevertheless be included
        in a prosecutor's discovery search? The question, stated more broadly, is, in
        addition to the agencies immediately involved in a criminal case, what is the
        required scope of a prosecutor’s search for discoverable material? . . . .

        The relevant factors for answering that query are:
        1. whether the prosecutor has direct or reliable knowledge of potential Brady
        and/or other discovery material in the possession of the IC; or
        2. assuming no such knowledge by the prosecutor, whether there
        nevertheless exists any reliable indication suggesting that the IC possesses
        evidence that meets the Brady case law standard of materiality.

        A positive answer to either of these questions means that the prosecutor
        “needs to know” and must conduct a suitable search of the IC files. 13



        13
             U.S. Dep’t of Justice, Criminal Resource Manual § 2052(B)(2), available at
https://www.justice.gov/archives/jm/criminal-resource-manual-2052-contacts-intelligence-community-regarding-
criminal-investigations.



                                                   -8-
    Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 9 of 11




      In this case, the Bloomberg Article makes plain that the intelligence community

played an active role through NSD by securing a non-prosecution agreement for Smith on

the condition that Smith cooperate against Mr. Brockman. The import of this must be

addressed promptly by the government.

                                   CONCLUSION

      Mr. Brockman requests the Court schedule a conference pursuant to CIPA § 2 to

address the discovery schedule for any classified material involved in this case. See 18

U.S.C. App. 3 § 2. The government does not object to the request for a conference.


Dated: April 27, 2021                       /s/Jason S. Varnado
                                            Jason S. Varnado
                                            Texas Bar No. 24034722
                                            SDTX Ad. ID No. 32166
                                            Email: jvarnado@jonesday.com
                                            David S. Smith
                                            Texas Bar No. 24117073
                                            SDTX Ad. ID No. 3398393
                                            Email: dssmith@jonesday.com
                                            JONES DAY
                                            717 Texas, Suite 3300
                                            Houston, TX 77002
                                            Telephone: 832-239-3939
                                            Facsimile: 832-239-3600

                                            Kathryn Keneally (Admitted Pro Hac Vice)
                                            New York Bar No. 1866250
                                            Email: kkeneally@jonesday.com
                                            James P. Loonam (Admitted Pro Hac Vice)
                                            New York Bar No. 4035275
                                            Email: jloonam@jonesday.com
                                            Georgina N. Druce (Admitted Pro Hac Vice)
                                            New York Bar No. 5267208
                                            Email:gdruce@jonesday.com
                                            JONES DAY
                                            250 Vesey Street


                                          -9-
Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 10 of 11




                                   New York, NY 10281-1047
                                   Telephone: 212-326-3939
                                   Facsimile: 212-755-7306

                                   Conor G. Maloney (Admitted Pro Hac Vice)
                                   District of Columbia Bar No. 1632584
                                   Email: cmaloney@jonesday.com
                                   JONES DAY
                                   51 Louisiana Avenue, N.W.
                                   Washington, D.C. 20001-2113
                                   Telephone: 202-879-3450
                                   Facsimile: 202-626-1700

                                   Attorneys for Defendant
                                   Robert T. Brockman




                                - 10 -
    Case 4:21-cr-00009 Document 52 Filed on 04/27/21 in TXSD Page 11 of 11




                          CERTIFICATE OF CONFERENCE

       I certify that on this 27th day of April, 2021, I conferred with counsel for the United

States regarding the relief sought in this motion. Counsel indicated that the United States

is unopposed to the request for a conference pursuant to CIPA § 2.



                                               /s/ Jason S. Varnado
                                               Jason S. Varnado


                             CERTIFICATE OF SERVICE

       I certify that on this 27th day of April, 2021, this document was served by electronic

filing service on all counsel of record.



                                               /s/ Jason S. Varnado
                                               Jason S. Varnado




                                            - 11 -
